





EXHIBIT 10.1

AMENDMENT NO. 1
TO
FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
ASHFORD HOSPITALITY LIMITED PARTNERSHIP
June 26, 2013
This Amendment No. 1 to the Fourth Amended and Restated Agreement of Limited
Partnership of Ashford Hospitality Limited Partnership (this “Amendment”) is
made as of June 26, 2013, by Ashford OP General Partner LLC, a Delaware limited
liability company, as general partner (the “General Partner”) of Ashford
Hospitality Limited Partnership, a Delaware limited partnership (the
“Partnership”) and Ashford OP Limited Partner LLC, a Delaware limited liability
company, as a limited partner of the Partnership holding 78.2479% of the Common
Percentage Interests of the Limited Partners of the Partnership (“Ashford OP
Limited Partner”), pursuant to the authority granted in Section 11.1(e) of the
Fourth Amended and Restated Agreement of Limited Partnership of Ashford
Hospitality Limited Partnership, dated as of February 27, 2013 (the “Partnership
Agreement”). Capitalized terms used and not defined herein shall have the
meanings set forth in the Partnership Agreement.
WHEREAS, on June 13, 2013, the Board of Directors (the “Board”) of Ashford
Hospitality Trust, Inc. (the “Company”) adopted resolutions authorizing a
spin-off transaction with respect to eight of the Company’s hotels into a newly
formed entity to be called Ashford Hospitality Prime, Inc. (“Ashford Prime”) and
its newly formed operating partnership to be called Ashford Hospitality Prime
Limited Partnership, as more specifically described in the transaction steps set
forth in an exhibit to the June 13, 2013 resolutions (the “Transaction Steps”);
WHEREAS, the Transaction Steps contemplated a potential equity raise and the
issuance of REIT Shares by the Company to capitalize Ashford Prime upon the
completion of the spin-off, and Section 4.3(c) of the Partnership Agreement
provides that “In connection with any and all issuance of REIT Shares, the
Company, directly or through one or more Affiliates, shall contribute all of the
proceeds raised in connection with such issuance to the Partnership as Capital
Contributions . . . .”
WHEREAS, the Board, in the June 13, 2013 resolutions, authorized, empowered and
directed the Company to amend the Partnership Agreement to allow the retention
of the proceeds of any equity offering by the Company for purposes of effecting
the spin-off transaction, rather than requiring that the proceeds of such
offering be contributed to the Partnership as set forth in Section 4.3(c) of the
Partnership Agreement;
WHEREAS, on June 19, 2013, the Board authorized an equity raise by the Company
for the purpose of effecting the planned spin-off of Ashford Prime and the
issuance of REIT Common Shares in connection with such equity raise, with such
REIT Common Shares being issued effective as of the date hereof;




--------------------------------------------------------------------------------



WHEREAS, the General Partner, together with Ashford OP Limited Partner, as the
holder of 78.2479% of the Common Percentage Interests of the Limited Partners of
the Partnership, , as directed by the Board, have determined that, in connection
with the issuance of the REIT Common Shares by the Company on the date hereof,
it is necessary and desirable to amend the Partnership Agreement to allow the
retention of the proceeds of the June 26, 2013 equity offering by the Company
rather than contributing such proceeds to the Partnership;
WHEREAS, Section 11.1(e) of the Partnership Agreement provides that such an
amendment requires the approval of the General Partner and Limited Partners
holding more than 50% of the Common Percentage Interests of the Limited
Partners.
NOW, THEREFORE, in consideration of the mutual covenants between the parties
hereto and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the General Partner and Ashford OP
Limited Partner hereby amend the Partnership Agreement as follows:
1.The Partnership Agreement is hereby amended to add the following sentence to
the end of Section 4.3(c):
Notwithstanding the foregoing and Section 4.3(b), the Company shall not be
required to contribute the proceeds raised in connection with the issuance of
REIT Shares on June 26, 2013, directly or through one or more Affiliates, to the
Partnership as a Capital Contribution provided such funds are used to effect the
planned spin-off of Ashford Prime; and, provided further, that upon a
determination, if any, by the Company not to effect the planned spin-off of
Ashford Prime, the Company shall contribute such proceeds as provided in Section
4.3(b) and Section 4.3(c).
2.    Except as modified herein, all terms and conditions of the Partnership
Agreement shall remain in full force and effect, which terms and conditions the
General Partner and Ashford OP Limited Partner hereby ratify and confirm.
3.    This Amendment shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to conflicts of
law.
4.    If any provision of this Amendment is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.




[The remainder of this page intentionally left blank.]

2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.
ASHFORD OP GENERAL PARTNER LLC, a Delaware limited liability company, as General
Partner of Ashford Hospitality Limited Partnership
By:     /s/ DAVID A. BROOKS    
    David A. Brooks, Vice President




ASHFORD OP LIMITED PARTNER LLC, a Delaware limited liability company, as a
Limited Partner of Ashford Hospitality Limited Partnership, holding 78.2479% of
the Common Percentage Interests of the Limited Partners of the Partnership
By:     /s/ DAVID A. BROOKS    
    David A. Brooks, Chief Operating Officer




--------------------------------------------------------------------------------




The undersigned has executed this Amendment, not as a Partner of the
Partnership, but to agree to the provisions of this Amendment imposing
obligations on, or granting rights to, the Company.


ASHFORD HOSPITALITY TRUST, INC, a Maryland corporation
By:     /s/ DAVID A. BROOKS    
    David A. Brooks, Chief Operating Officer




